DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/199,884, filed on September 12, 2011.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on June 4, 2021 was filed on the mailing date of the application on June 4, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 15, and 18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 7, 13, 15, 16, 18, and 19 of U.S. Patent No. 11,043,016. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.

Present Application #17/339,702  
1
13
15
18
U.S. Patent #11,043,016  
1 & 7
1, 7, & 13
15 & 16
18 & 19


Present Application #17/339,702  Claim 1
U.S. Patent #11,043,016  Claims 1 and 7
A method of compressing data in a processing system, the data comprising a plurality of values, the values having a same multiple-byte format in which a sign bit is a most significant bit of a most significant byte, the method comprising:
A method of compressing data in a processing system, the data comprising a plurality of data items, wherein each of the data items comprises multiple bytes of data, and each data item has a byte with a first byte significance in the multiple-byte data and a byte with a second byte significance in the multiple-byte data, the method comprising:
for each value, changing the format by moving the sign bit, to create an adjusted format value;
…wherein the data for a data item includes a sign bit, and the method further comprises moving the sign bit to the least significant byte prior to said grouping together of bytes…(claim 7)
grouping together individual bytes with corresponding byte significance from the adjusted format values to form a plurality of byte blocks; and
grouping together individual bytes with the first byte significance and grouping together individual bytes with the second byte significance from the multiple-byte data of the plurality of data items to form a plurality of byte blocks; and
compressing at least one of the byte blocks using a compression algorithm.
compressing at least one of the byte blocks using a compression algorithm.


Claim 1 of the present application differs from claims 1 and 7 of the patent application in that claim 1 of the present application is broader in scope than that of the patent application, thus encompasses that of the patent application.

Present Application #17/339,702  Claim 13
U.S. Patent #11,043,016  Claim 13
An apparatus configured to compress data in a processing system, wherein the data comprises a plurality of values, the values having a same multiple-byte format in which a sign bit is a most significant bit of a most significant byte;
An apparatus configured to compress data in a processing system, wherein the data comprises a plurality of data items, wherein each of the data items comprises multiple bytes of data, and each data item has a byte with a first byte significance in the multiple-byte data and a byte with a second byte significance in the multiple-byte data, 
wherein the apparatus is configured to
wherein the apparatus is configured to
for each value, change the format by moving the sign bit, to create an adjusted format value;

group together individual bytes with corresponding byte significance from the adjusted format values to form a plurality of byte blocks;
group together individual bytes with the first byte significance and group together individual bytes with the second byte significance from the multiple- byte data of the plurality of data items, to form a plurality of byte blocks; and
wherein the apparatus comprises at least one compression unit configured to compress at least one of the byte blocks using a compression algorithm.
wherein the apparatus comprises at least one compression unit configured to compress at least one of the byte blocks using a compression algorithm.


Claim 13 of the present application differs from claim 13 of the patent application in that claim 13 of the present application is broader in scope than that of the patent application.  Additionally, claim 13 of the present application differs from claim 13 of the patent application in that claim 13 of the present application recites, “…for each value, change the format by moving the sign bit, to create an adjusted format value…”  However, claim 13 of the present application is similar in scope to that of claim 1 of the present application, where as noted above, claim 1 of the present application is similar to that of claims 1 and 7 of the patent application.  Therefore, claim 13 is similar in scope to claims 1 and 7 as noted in the table above.

Present Application #17/339,702  Claim 15
U.S. Patent #11,043,016  Claims 15 and 16
A method of reconstructing values from compressed data in a processing system, the values having a same multiple-byte format in which a sign bit is a most significant bit of a most significant byte, wherein the compressed data comprises a plurality of byte blocks of compressed data, each byte block of the plurality of byte blocks containing data relating to a corresponding byte significance of decompressed data, the method comprising:
A method of decompressing compressed data in a processing system to provide decompressed data, the decompressed data comprising a plurality of data items, wherein each of the data items comprises multiple bytes of data, and each data item has a byte with a first byte significance in the multiple-byte data and a byte with a second byte significance in the multiple- byte data, wherein the compressed data comprises a plurality of byte blocks of compressed data, a first of the byte blocks containing data relating to individual bytes with the first byte significance and a second of the byte blocks containing data relating to individual bytes with the second byte significance from the multiple-byte data of the plurality of data items, the method comprising:
for each of a plurality of the byte blocks of compressed data, decompressing the byte block to provide a decompressed byte block; and
for each of a plurality of the byte blocks of compressed data, decompressing the byte block to provide a decompressed byte block; and
reassembling a value from the decompressed data by merging together bytes relating to that value from the decompressed byte blocks and 
reassembling a data item of the decompressed data by merging together bytes from the decompressed byte blocks relating to that data item.
moving a sign bit to the most significant bit of the most significant byte after merging the bytes from the decompressed byte blocks.
…moving one or more sign bits from the least significant byte to the most significant byte after the step of merging the bytes from the decompressed byte blocks… (step e of claim 16)


Claim 15 of the present application differs from claims 15 and 16 of the patent application in that claim 15 of the present application is broader in scope than that of the patent application, thus encompasses that of the patent application.

Present Application #17/339,702  Claim 18
U.S. Patent #11,043,016  Claims 18 and 19
An apparatus for reconstructing values from compressed data in a processing system, the values having a same multiple-byte format in which a sign bit is a most significant bit of a most significant byte, wherein the compressed data comprises a plurality of byte blocks of compressed data, each byte block of the plurality of byte blocks containing data relating to a corresponding byte significance of decompressed data, the apparatus comprising:
An apparatus for decompressing compressed data in a processing system, the decompressed data comprising a plurality of data items, wherein each of the data items comprises multiple bytes of data, and each data item has a byte with a first byte significance in the multiple-byte data and a byte with a second byte significance in the multiple-byte data, wherein the compressed data comprises a plurality of byte blocks of compressed data, a first of the byte blocks containing data relating to individual bytes with the first byte significance and a second of the byte blocks containing data relating to individual bytes with the second byte significance from the multiple-byte data of the plurality of data items, the apparatus comprising:
at least one decompression unit configured to, for each of a plurality of the byte blocks of compressed data, determine a decompression algorithm for the byte block and decompress the byte block using the decompression algorithm to provide a decompressed byte block;
at least one decompression unit configured to, for each of a plurality of the byte blocks of compressed data, determine a decompression algorithm for the byte block and decompress the byte block using the decompression algorithm to provide a decompressed byte block;
wherein the apparatus is configured to reassemble a value from the decompressed data by merging together bytes relating to that value from the decompressed byte blocks and 
wherein the apparatus is configured to reassemble a data item of the decompressed data by merging together bytes from the decompressed byte blocks relating to that data item.
moving a sign bit to the most significant bit of the most significant byte after merging the bytes from the decompressed byte blocks.
…moving one or more sign bits from the least significant byte to the most significant byte after the step of merging the bytes from the decompressed byte blocks… (step e of claim 19)


Claim 18 of the present application differs from claims 18 and 19 of the patent application in that claim 18 of the present application is broader in scope than that of the patent application, thus encompasses that of the patent application.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11 and 13-20 of U.S. Patent No. 11,043,016 in view of Fraser (US 7,324,115).  Please see the tables and rejection below.

Present Application #17/339,702  
1
2
3
4
5
6
7
8
9
10
U.S. Patent #11,043,016  
1
2
3
4
5
6
7
7
8
9


Present Application #17/339,702  
11
12
13
14
15
16
17
18
19
20
U.S. Patent #11,043,016  
10
11
13
14
15
16
17
18
19
20


Present Application #17/339,702  Claim 1
U.S. Patent #11,043,016  Claim 1
A method of compressing data in a processing system, the data comprising a plurality of values, the values having a same multiple-byte format in which a sign bit is a most significant bit of a most significant byte, the method comprising:
A method of compressing data in a processing system, the data comprising a plurality of data items, wherein each of the data items comprises multiple bytes of data, and each data item has a byte with a first byte significance in the multiple-byte data and a byte with a second byte significance in the multiple-byte data, the method comprising:
for each value, changing the format by moving the sign bit, to create an adjusted format value;

grouping together individual bytes with corresponding byte significance from the adjusted format values to form a plurality of byte blocks; and
grouping together individual bytes with the first byte significance and grouping together individual bytes with the second byte significance from the multiple-byte data of the plurality of data items to form a plurality of byte blocks; and
compressing at least one of the byte blocks using a compression algorithm.
compressing at least one of the byte blocks using a compression algorithm.


Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application is broader in scope than that of the patent application.  Additionally, claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application recites, “…for each value, change the format by moving the sign bit, to create an adjusted format value…”  However, Fraser discloses “…for each value, change the format by moving the sign bit, to create an adjusted format value… (column 6, lines 29-39 notes discarding the most significant bits of the origin values, equivalent to adding or subtracting a multiple of 1 or 2, and thus move it closer to zero, column 9, lines 15-26 notes Z, W, and T origin values are restricted to being positive or the sign of the sets of Z, W, and T attributes is recorded and the compression process is performed on the absolute values of the attributes, where if the compressed format is selected, an additional bit containing the original attribute’s sign is recorded along with each attribute delta value in the vertex data; and if the raw format is selected, the value written into the vertex data includes the original sign).”

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application with Fraser’s method of changing the format by moving the sign bit to simplify the encoding and decoding of the compressed memory format, thus enhancing the system (see column 6, lines 54 and 55).

Present Application #17/339,702  Claim 2
U.S. Patent #11,043,016  Claim 2
The method of claim 1, wherein
The method of claim 1 wherein
the processing system is a computer graphics system.
the processing system is a computer graphics system.


Present Application #17/339,702  Claim 3
U.S. Patent #11,043,016  Claim 3
The method of claim 1, wherein
The method of claim 1 wherein
the plurality of values are parameter values.
the data is vertex parameter data, and wherein the plurality of data items relate to a respective plurality of vertices.


Present Application #17/339,702  Claim 4
U.S. Patent #11,043,016  Claim 4
The method of claim 1, wherein
The method of claim 1 wherein
said compressing comprises assessing the content of a byte block and selecting, based on the content of that byte block, a compression algorithm for compressing that byte block.
said compressing comprises assessing the content of a byte block and selecting, based on the content of that byte block, a compression algorithm for compressing that byte block.


Present Application #17/339,702  Claim 5
U.S. Patent #11,043,016  Claim 5
The method of claim 4, wherein
The method of claim 4 wherein
said assessing comprises determining the number of distinct byte values in the byte block and determining the spread of the distinct byte values.
said assessing comprises determining the number of distinct byte values in the byte block and determining the spread of the distinct byte values.


Present Application #17/339,702  Claim 6
U.S. Patent #11,043,016  Claim 6
The method of claim 1, wherein
The method of claim 1 wherein
said compressing comprises compressing a first byte block using a first compression algorithm and a second byte block using a second compression algorithm.
said compressing comprises compressing a first byte block using a first compression algorithm and a second byte block using a second compression algorithm.


Present Application #17/339,702  Claim 7
U.S. Patent #11,043,016  Claim 7
The method of claim 1, wherein
The method of claim 1 wherein
the method further comprises changing the format by moving the sign bit to the least significant byte of the adjusted format value.
the data for a data item includes a sign bit, and the method further comprises moving the sign bit to the least significant byte prior to said grouping together of bytes.


Present Application #17/339,702  Claim 8
U.S. Patent #11,043,016  Claim 7
The method of claim 1, wherein
The method of claim 1 wherein
the method further comprises changing the format by moving the sign bit to the least significant bit of the adjusted format value.
the data for a data item includes a sign bit, and the method further comprises moving the sign bit to the least significant byte prior to said grouping together of bytes.


Present Application #17/339,702  Claim 9
U.S. Patent #11,043,016  Claim 8
The method of claim 1, wherein
The method of claim 1 wherein
said compressing comprises storing at least one byte in a byte block as a byte origin, and storing each of the remaining bytes in the byte block as a difference value from a byte origin.
said compressing comprises: storing at least one byte in a byte block as a byte origin, and storing each of the remaining bytes in the byte block as a difference value from a byte origin.


Present Application #17/339,702  Claim 10
U.S. Patent #11,043,016  Claim 9
The method of claim 1, wherein
The method of claim 1 wherein
said compressing comprises storing each distinct byte value in the byte block in a byte table and forming a byte index encoding the bytes in the byte block by reference to the byte table.
said compressing comprises storing each distinct byte value in the byte block in a byte table and forming a byte index encoding the bytes in the byte block by reference to the byte table.


Present Application #17/339,702  Claim 11
U.S. Patent #11,043,016  Claim 10
The method of claim 1, wherein
The method of claim 1 wherein
said compressing comprises:
said compressing comprises:
identifying distinct byte values in a byte block;
identifying the distinct byte values in a byte block;
storing at least one of the distinct byte values as a raw byte origin in a byte delta table;
storing at least one of the distinct byte values as a raw byte origin in a byte delta table;
storing in the byte delta table remaining distinct byte values as difference values from the preceding byte or from the byte origin; and
storing in the byte delta table remaining distinct byte values as difference values from the preceding byte or from the byte origin; and
forming a byte index encoding the bytes in the byte block by reference to the byte delta table.
forming a byte index encoding the bytes in the byte block by reference to the byte delta table.


Present Application #17/339,702  Claim 12
U.S. Patent #11,043,016  Claim 11
The method of claim 1, further comprising
The method of claim 1 further comprising
merging the byte blocks following said compressing to form a compressed data block.
the step of merging the byte blocks following said compressing to form a compressed data block.


Present Application #17/339,702  Claim 13
U.S. Patent #11,043,016  Claim 13
An apparatus configured to compress data in a processing system, wherein the data comprises a plurality of values, the values having a same multiple-byte format in which a sign bit is a most significant bit of a most significant byte;
An apparatus configured to compress data in a processing system, wherein the data comprises a plurality of data items, wherein each of the data items comprises multiple bytes of data, and each data item has a byte with a first byte significance in the multiple-byte data and a byte with a second byte significance in the multiple-byte data, 
wherein the apparatus is configured to
wherein the apparatus is configured to
for each value, change the format by moving the sign bit, to create an adjusted format value;

group together individual bytes with corresponding byte significance from the adjusted format values to form a plurality of byte blocks;
group together individual bytes with the first byte significance and group together individual bytes with the second byte significance from the multiple- byte data of the plurality of data items, to form a plurality of byte blocks; and
wherein the apparatus comprises at least one compression unit configured to compress at least one of the byte blocks using a compression algorithm.
wherein the apparatus comprises at least one compression unit configured to compress at least one of the byte blocks using a compression algorithm.


Claim 13 of the present application differs from claim 13 of the patent application in that claim 13 of the present application is broader in scope than that of the patent application.  Additionally, claim 13 of the present application differs from claim 13 of the patent application in that claim 13 of the present application recites, “…for each value, change the format by moving the sign bit, to create an adjusted format value…”  However, Fraser discloses “…for each value, change the format by moving the sign bit, to create an adjusted format value… (column 6, lines 29-39 notes discarding the most significant bits of the origin values, equivalent to adding or subtracting a multiple of 1 or 2, and thus move it closer to zero, column 9, lines 15-26 notes Z, W, and T origin values are restricted to being positive or the sign of the sets of Z, W, and T attributes is recorded and the compression process is performed on the absolute values of the attributes, where if the compressed format is selected, an additional bit containing the original attribute’s sign is recorded along with each attribute delta value in the vertex data; and if the raw format is selected, the value written into the vertex data includes the original sign).”

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application with Fraser’s method of changing the format by moving the sign bit to simplify the encoding and decoding of the compressed memory format, thus enhancing the system (see column 6, lines 54 and 55).

Present Application #17/339,702  Claim 14
U.S. Patent #11,043,016  Claim 14
The apparatus of claim 13, wherein 
The apparatus of claim 13, wherein
the processing system is a computer graphics system.
the processing system is a computer graphics system.


Present Application #17/339,702  Claim 15
U.S. Patent #11,043,016  Claim 15
A method of reconstructing values from compressed data in a processing system, the values having a same multiple-byte format in which a sign bit is a most significant bit of a most significant byte, wherein the compressed data comprises a plurality of byte blocks of compressed data, each byte block of the plurality of byte blocks containing data relating to a corresponding byte significance of decompressed data, the method comprising:
A method of decompressing compressed data in a processing system to provide decompressed data, the decompressed data comprising a plurality of data items, wherein each of the data items comprises multiple bytes of data, and each data item has a byte with a first byte significance in the multiple-byte data and a byte with a second byte significance in the multiple- byte data, wherein the compressed data comprises a plurality of byte blocks of compressed data, a first of the byte blocks containing data relating to individual bytes with the first byte significance and a second of the byte blocks containing data relating to individual bytes with the second byte significance from the multiple-byte data of the plurality of data items, the method comprising:
for each of a plurality of the byte blocks of compressed data, decompressing the byte block to provide a decompressed byte block; and
for each of a plurality of the byte blocks of compressed data, decompressing the byte block to provide a decompressed byte block; and
reassembling a value from the decompressed data by merging together bytes relating to that value from the decompressed byte blocks and 
reassembling a data item of the decompressed data by merging together bytes from the decompressed byte blocks relating to that data item.
moving a sign bit to the most significant bit of the most significant byte after merging the bytes from the decompressed byte blocks.



Claim 15 of the present application differs from claim 15 of the patent application in that claim 15 of the present application is broader in scope than that of the patent application.  Additionally, claim 15 of the present application differs from claim 15 of the patent application in that claim 15 of the present application recites, “…for each value, change the format by moving the sign bit, to create an adjusted format value…”  However, Fraser discloses “…moving a sign bit to the most significant bit of the most significant byte after merging the bytes from the decompressed byte blocks … (column 6, lines 29-39 notes discarding the most significant bits of the origin values, equivalent to adding or subtracting a multiple of 1 or 2, and thus move it closer to zero, column 9, lines 15-26 notes Z, W, and T origin values are restricted to being positive or the sign of the sets of Z, W, and T attributes is recorded and the compression process is performed on the absolute values of the attributes, where if the compressed format is selected, an additional bit containing the original attribute’s sign is recorded along with each attribute delta value in the vertex data; and if the raw format is selected, the value written into the vertex data includes the original sign).”

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application with Fraser’s method of changing the format by moving the sign bit to simplify the encoding and decoding of the compressed memory format, thus enhancing the system (see column 6, lines 54 and 55).

Present Application #17/339,702  Claim 16
U.S. Patent #11,043,016  Claim 16
The method of claim 15 wherein, depending on the nature of the compressed data, the method comprises one or more of:
The method of claim 15, wherein depending on the nature of the compressed data, the method comprises one or more of:
a) reading a plurality of byte origin values from the compressed data;
a) reading a plurality of byte origin values from the compressed data;
b) reading difference values from the compressed data, reading an index of byte origins from the compressed data, and adding difference values to corresponding byte origins to construct decompressed data;
b) reading difference values from the compressed data, reading an index of byte origins from the compressed data, and adding difference values to corresponding byte origins to construct decompressed data;
c) constructing a byte table from the compressed data by reading a control bit which indicates if the subsequent data is a raw byte value or a difference value, and adding difference values to raw byte values to form distinct byte values; and
c) constructing a byte table from the compressed data by reading a control bit which indicates if the subsequent data is a raw byte value or a difference value, and adding difference values to raw byte values to form distinct byte values;
d) reading an index value from the compressed data and taking a corresponding byte table entry as the corresponding decompressed byte block.
d) reading an index value from the compressed data and taking a corresponding byte table entry as the corresponding decompressed byte block; and

e) moving one or more sign bits from the least significant byte to the most significant byte after the step of merging the bytes from the decompressed byte blocks.


Present Application #17/339,702  Claim 17
U.S. Patent #11,043,016  Claim 17
The method of claim 15, wherein
The method of claim 15, wherein
the processing system is a computer graphics system, and wherein the values are parameter values.
the processing system is a computer graphics system, wherein the data is vertex parameter data, and wherein the plurality of data items relate to a respective plurality of vertices.


Present Application #17/339,702  Claim 18
U.S. Patent #11,043,016  Claim 18
An apparatus for reconstructing values from compressed data in a processing system, the values having a same multiple-byte format in which a sign bit is a most significant bit of a most significant byte, wherein the compressed data comprises a plurality of byte blocks of compressed data, each byte block of the plurality of byte blocks containing data relating to a corresponding byte significance of decompressed data, the apparatus comprising:
An apparatus for decompressing compressed data in a processing system, the decompressed data comprising a plurality of data items, wherein each of the data items comprises multiple bytes of data, and each data item has a byte with a first byte significance in the multiple-byte data and a byte with a second byte significance in the multiple-byte data, wherein the compressed data comprises a plurality of byte blocks of compressed data, a first of the byte blocks containing data relating to individual bytes with the first byte significance and a second of the byte blocks containing data relating to individual bytes with the second byte significance from the multiple-byte data of the plurality of data items, the apparatus comprising:
at least one decompression unit configured to, for each of a plurality of the byte blocks of compressed data, determine a decompression algorithm for the byte block and decompress the byte block using the decompression algorithm to provide a decompressed byte block;
at least one decompression unit configured to, for each of a plurality of the byte blocks of compressed data, determine a decompression algorithm for the byte block and decompress the byte block using the decompression algorithm to provide a decompressed byte block;
wherein the apparatus is configured to reassemble a value from the decompressed data by merging together bytes relating to that value from the decompressed byte blocks and 
wherein the apparatus is configured to reassemble a data item of the decompressed data by merging together bytes from the decompressed byte blocks relating to that data item.
moving a sign bit to the most significant bit of the most significant byte after merging the bytes from the decompressed byte blocks.



Claim 18 of the present application differs from claim 18 of the patent application in that claim 18 of the present application is broader in scope than that of the patent application.  Additionally, claim 18 of the present application differs from claim 18 of the patent application in that claim 18 of the present application recites, “…for each value, change the format by moving the sign bit, to create an adjusted format value…”  However, Fraser discloses “…moving a sign bit to the most significant bit of the most significant byte after merging the bytes from the decompressed byte blocks … (column 6, lines 29-39 notes discarding the most significant bits of the origin values, equivalent to adding or subtracting a multiple of 1 or 2, and thus move it closer to zero, column 9, lines 15-26 notes Z, W, and T origin values are restricted to being positive or the sign of the sets of Z, W, and T attributes is recorded and the compression process is performed on the absolute values of the attributes, where if the compressed format is selected, an additional bit containing the original attribute’s sign is recorded along with each attribute delta value in the vertex data; and if the raw format is selected, the value written into the vertex data includes the original sign).”

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application with Fraser’s method of changing the format by moving the sign bit to simplify the encoding and decoding of the compressed memory format, thus enhancing the system (see column 6, lines 54 and 55).

Present Application #17/339,702  Claim 19
U.S. Patent #11,043,016  Claim 19
The apparatus of claim 18, wherein the apparatus is configured to, depending on the nature of the compressed data, perform one or more of:
The apparatus of claim 18, wherein the apparatus is configured to, depending on the nature of the compressed data, perform one or more of:
a) reading a plurality of byte origin values from the compressed data;
a) reading a plurality of byte origin values from the compressed data;
b) reading difference values from the compressed data, reading an index of byte origins from the compressed data, and adding difference values to corresponding byte origins to construct decompressed data;
b) reading difference values from the compressed data, reading an index of byte origins from the compressed data, and adding difference values to corresponding byte origins to construct decompressed data;
c) constructing a byte table from the compressed data by reading a control bit which indicates if the subsequent data is a raw byte value or a difference value, and adding difference values to raw byte values to form distinct byte values; and
c) constructing a byte table from the compressed data by reading a control bit which indicates if the subsequent data is a raw byte value or a difference value, and adding difference values to raw byte values to form distinct byte values;
d) reading an index value from the compressed data and taking a corresponding byte table entry as the corresponding decompressed byte block.
d) reading an index value from the compressed data and taking a corresponding byte table entry as the corresponding decompressed byte block; and

e) moving one or more sign bits from the least significant byte to the most significant byte after the step of merging the bytes from the decompressed byte blocks.


Present Application #17/339,702  Claim 20
U.S. Patent #11,043,016  Claim 20
The method of claim 19, wherein
The apparatus of claim 19, wherein
the processing system is a computer graphics system.
the processing system is a computer graphics system.


Claims 1 and 13 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 5, and 19 of U.S. Patent No. 10,380,781.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.

Present Application #17/339,702  
1
13
U.S. Patent #10,380,781  
1 & 5
1, 5, & 19


Present Application #17/339,702  Claim 1
U.S. Patent #10,380,781  Claims 1 and 5
A method of compressing data in a processing system, the data comprising a plurality of values, the values having a same multiple-byte format in which a sign bit is a most significant bit of a most significant byte, the method comprising:
A method of compressing vertex parameter data in a 3D computer graphics system, the vertex parameter data comprising data relating to a plurality of vertices, the data relating to each vertex including multiple bytes relating to at least one parameter, the method comprising:
for each value, changing the format by moving the sign bit, to create an adjusted format value;
… wherein the vertex data for each parameter of a vertex includes a sign bit, and the method further comprises moving the sign bit to the least significant byte prior to said grouping together of bytes…(claim 5)
grouping together individual bytes with corresponding byte significance from the adjusted format values to form a plurality of byte blocks; and
grouping together individual bytes with corresponding byte significance from the multiple-byte data relating to the plurality of vertices to form a plurality of byte blocks; and
compressing at least one of the byte blocks using a compression algorithm.
compressing at least one of the byte blocks using a compression algorithm.


Claim 1 of the present application differs from claims 1 and 5 of the patent application in that claim 1 of the present application is broader in scope than that of the patent application, thus encompasses that of the patent application.

Present Application #17/339,702  Claim 13
U.S. Patent #10,380,781   Claim 19
An apparatus configured to compress data in a processing system, wherein the data comprises a plurality of values, the values having a same multiple-byte format in which a sign bit is a most significant bit of a most significant byte;
Apparatus for compressing vertex parameter data in a 3D computer graphics system, wherein the vertex parameter data comprises data relating to a plurality of vertices, the data relating to each vertex including multiple bytes relating to at least one parameter,
wherein the apparatus is configured to
wherein the apparatus is configured to
for each value, change the format by moving the sign bit, to create an adjusted format value;

group together individual bytes with corresponding byte significance from the adjusted format values to form a plurality of byte blocks;
group together individual bytes with corresponding byte significance from the multiple-byte data relating to the plurality of vertices, to form a plurality of byte blocks;
wherein the apparatus comprises at least one compression unit configured to compress at least one of the byte blocks using a compression algorithm.
wherein the apparatus comprises at least one compression unit configured to compress at least one of the byte blocks using a compression algorithm.


Claim 13 of the present application differs from claim 19 of the patent application in that claim 13 of the present application is broader in scope than that of the patent application.  Additionally, claim 13 of the present application differs from claim 19 of the patent application in that claim 13 of the present application recites, “…for each value, change the format by moving the sign bit, to create an adjusted format value…”  However, claim 13 of the present application is similar in scope to that of claim 1 of the present application, where as noted above, claim 1 of the present application is similar to that of claims 1 and 5 of the patent application.  Therefore, claim 13 is similar in scope to claims 1 and 5 as noted in the table above.

Claims 1-15, 17, 18, and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6, 11, 12, 17, 19, and 20 of U.S. Patent No. 10,380,781 in view of Fraser (US 7,324,115).   Please see the tables and rejection below.

Present Application #17/339,702  
1
2
3
4
5
6
7
8
9
10
U.S. Patent #10,380,781
1
1
1
2
3
4
5
5
6
11


Present Application #17/339,702  
11
12
13
14
15
17
18
20
U.S. Patent #10,380,781
12
17
19
19
20
20
20
20


Present Application #17/339,702  Claim 1
U.S. Patent #10,380,781  Claim 1
A method of compressing data in a processing system, the data comprising a plurality of values, the values having a same multiple-byte format in which a sign bit is a most significant bit of a most significant byte, the method comprising:
A method of compressing vertex parameter data in a 3D computer graphics system, the vertex parameter data comprising data relating to a plurality of vertices, the data relating to each vertex including multiple bytes relating to at least one parameter, the method comprising:
for each value, changing the format by moving the sign bit, to create an adjusted format value;

grouping together individual bytes with corresponding byte significance from the adjusted format values to form a plurality of byte blocks; and
grouping together individual bytes with corresponding byte significance from the multiple-byte data relating to the plurality of vertices to form a plurality of byte blocks; and
compressing at least one of the byte blocks using a compression algorithm.
compressing at least one of the byte blocks using a compression algorithm.


Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application is broader in scope than that of the patent application.  Additionally, claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application recites, “…for each value, change the format by moving the sign bit, to create an adjusted format value…”  However, Fraser discloses “…for each value, change the format by moving the sign bit, to create an adjusted format value… (column 6, lines 29-39 notes discarding the most significant bits of the origin values, equivalent to adding or subtracting a multiple of 1 or 2, and thus move it closer to zero, column 9, lines 15-26 notes Z, W, and T origin values are restricted to being positive or the sign of the sets of Z, W, and T attributes is recorded and the compression process is performed on the absolute values of the attributes, where if the compressed format is selected, an additional bit containing the original attribute’s sign is recorded along with each attribute delta value in the vertex data; and if the raw format is selected, the value written into the vertex data includes the original sign).”

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application with Fraser’s method of changing the format by moving the sign bit to simplify the encoding and decoding of the compressed memory format, thus enhancing the system (see column 6, lines 54 and 55).

Present Application #17/339,702  Claim 2
U.S. Patent #10,380,781  Claim 1
The method of claim 1, wherein
A method of compressing vertex parameter data… 
the processing system is a computer graphics system.
…in a 3D computer graphics system…


Present Application #17/339,702  Claim 3
U.S. Patent #10,380,781  Claim 1
The method of claim 1, wherein
A method of compressing …
the plurality of values are parameter values.
…vertex parameter data in a 3D computer graphics system, the vertex parameter data comprising data relating to a plurality of vertices, the data relating to each vertex including multiple bytes relating to at least one parameter…


Present Application #17/339,702  Claim 4
U.S. Patent #10,380,781 Claim 2
The method of claim 1, wherein
A method according to claim 1, wherein
said compressing comprises assessing the content of a byte block and selecting, based on the content of that byte block, a compression algorithm for compressing that byte block.
said compressing comprises assessing the content of a byte block and selecting, based on the content of that byte block, a compression algorithm for compressing that byte block.


Present Application #17/339,702  Claim 5
U.S. Patent #10,380,781  Claim 3
The method of claim 4, wherein
A method according to claim 2, wherein
said assessing comprises determining the number of distinct byte values in the byte block and determining the spread of the distinct byte values.
said assessing comprises determining the number of distinct byte values in the byte block and determining the spread of the distinct byte values.


Present Application #17/339,702  Claim 6
U.S. Patent #10,380,781  Claim 4
The method of claim 1, wherein
A method according to claim 1, wherein
said compressing comprises compressing a first byte block using a first compression algorithm and a second byte block using a second compression algorithm.
said compressing comprises compressing a first byte block using a first compression algorithm and a second byte block using a second compression algorithm.


Present Application #17/339,702  Claim 7
U.S. Patent #10,380,781  Claim 5
The method of claim 1, wherein
A method according to claim 1, wherein
the method further comprises changing the format by moving the sign bit to the least significant byte of the adjusted format value.
the vertex parameter data for each parameter of a vertex includes a sign bit, and the method further comprises moving the sign bit to the least significant byte prior to said grouping together of bytes.


Present Application #17/339,702  Claim 8
U.S. Patent #10,380,781  Claim 5
The method of claim 1, wherein
A method according to claim 1, wherein
the method further comprises changing the format by moving the sign bit to the least significant bit of the adjusted format value.
the vertex parameter data for each parameter of a vertex includes a sign bit, and the method further comprises moving the sign bit to the least significant byte prior to said grouping together of bytes.


Present Application #17/339,702  Claim 9
U.S. Patent #10,380,781  Claim 6
The method of claim 1, wherein
A method according to claim 1, wherein 
said compressing comprises storing at least one byte in a byte block as a byte origin, and storing each of the remaining bytes in the byte block as a difference value from a byte origin.
said compressing comprises: storing at least one byte in a byte block as a byte origin, and storing each of the remaining bytes in the byte block as a difference value from a byte origin.


Present Application #17/339,702  Claim 10
U.S. Patent #10,380,781 Claim 11
The method of claim 1, wherein
A method according to claim 1, wherein
said compressing comprises storing each distinct byte value in the byte block in a byte table and forming a byte index encoding the bytes in the byte block by reference to the byte table.
said compressing comprises storing each distinct byte value in the byte block in a byte table and forming a byte index encoding the bytes in the byte block by reference to the byte table.


Present Application #17/339,702  Claim 11
U.S. Patent #10,380,781  Claim 12
The method of claim 1, wherein
A method according to claim 1, wherein 
said compressing comprises:
said compressing comprises:
identifying distinct byte values in a byte block;
identifying the distinct byte values in a byte block;
storing at least one of the distinct byte values as a raw byte origin in a byte delta table;
storing at least one of the distinct byte values as a raw byte origin in a byte delta table;
storing in the byte delta table remaining distinct byte values as difference values from the preceding byte or from the byte origin; and
storing in the byte delta table remaining distinct byte values as difference values from the preceding byte or from the byte origin; and
forming a byte index encoding the bytes in the byte block by reference to the byte delta table.
forming a byte index encoding the bytes in the byte block by reference to the byte delta table.


Present Application #17/339,702  Claim 12
U.S. Patent #10,380,781  Claim 17
The method of claim 1, further comprising
A method according to claim 1, further comprising
merging the byte blocks following said compressing to form a compressed data block.
the step of merging the byte blocks following said compressing to form a compressed data block.


Present Application #17/339,702  Claim 13
U.S. Patent #10,380,781   Claim 19
An apparatus configured to compress data in a processing system, wherein the data comprises a plurality of values, the values having a same multiple-byte format in which a sign bit is a most significant bit of a most significant byte;
Apparatus for compressing vertex parameter data in a 3D computer graphics system, wherein the vertex parameter data comprises data relating to a plurality of vertices, the data relating to each vertex including multiple bytes relating to at least one parameter,
wherein the apparatus is configured to
wherein the apparatus is configured to
for each value, change the format by moving the sign bit, to create an adjusted format value;

group together individual bytes with corresponding byte significance from the adjusted format values to form a plurality of byte blocks;
group together individual bytes with corresponding byte significance from the multiple-byte data relating to the plurality of vertices, to form a plurality of byte blocks;
wherein the apparatus comprises at least one compression unit configured to compress at least one of the byte blocks using a compression algorithm.
wherein the apparatus comprises at least one compression unit configured to compress at least one of the byte blocks using a compression algorithm.


Claim 13 of the present application differs from claim 13 of the patent application in that claim 13 of the present application is broader in scope than that of the patent application.  Additionally, claim 13 of the present application differs from claim 13 of the patent application in that claim 13 of the present application recites, “…for each value, change the format by moving the sign bit, to create an adjusted format value…”  However, Fraser discloses “…for each value, change the format by moving the sign bit, to create an adjusted format value… (column 6, lines 29-39 notes discarding the most significant bits of the origin values, equivalent to adding or subtracting a multiple of 1 or 2, and thus move it closer to zero, column 9, lines 15-26 notes Z, W, and T origin values are restricted to being positive or the sign of the sets of Z, W, and T attributes is recorded and the compression process is performed on the absolute values of the attributes, where if the compressed format is selected, an additional bit containing the original attribute’s sign is recorded along with each attribute delta value in the vertex data; and if the raw format is selected, the value written into the vertex data includes the original sign).”

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application with Fraser’s method of changing the format by moving the sign bit to simplify the encoding and decoding of the compressed memory format, thus enhancing the system (see column 6, lines 54 and 55).

Present Application #17/339,702  Claim 14
U.S. Patent #10,380,781  Claim 19
The apparatus of claim 13, wherein 
Apparatus for compressing vertex parameter data…
the processing system is a computer graphics system.
… in a 3D computer graphics system…


Present Application #17/339,702  Claim 15
U.S. Patent #10,380,781  Claim 20
A method of reconstructing values from compressed data in a processing system, the values having a same multiple-byte format in which a sign bit is a most significant bit of a most significant byte, wherein the compressed data comprises a plurality of byte blocks of compressed data, each byte block of the plurality of byte blocks containing data relating to a corresponding byte significance of decompressed data, the method comprising:
An apparatus for decompressing vertex parameter data in a 3D computer graphics system, the decompressed data relating to each vertex comprising multiple bytes relating to at least one parameter, wherein the compressed vertex parameter data relating to each parameter comprises a plurality of separate byte blocks of compressed data, each byte block containing data relating to individual bytes with corresponding byte significance from the multiple-byte data for a plurality of vertices, the apparatus comprising:
for each of a plurality of the byte blocks of compressed data, decompressing the byte block to provide a decompressed byte block; and
at least one decompression unit configured to determine a decompression algorithm for each byte block indicated in a header of each byte block and decompress the byte block using the decompression algorithm to provide decompressed byte blocks;
reassembling a value from the decompressed data by merging together bytes relating to that value from the decompressed byte blocks and 
wherein the apparatus is configured to reassemble the vertex parameter data by merging together the bytes from the decompressed byte blocks relating to each vertex.
moving a sign bit to the most significant bit of the most significant byte after merging the bytes from the decompressed byte blocks.



Claim 15 of the present application differs from claim 15 of the patent application in that claim 15 of the present application is broader in scope than that of the patent application.  Additionally, claim 15 of the present application differs from claim 15 of the patent application in that claim 15 of the present application recites, “…for each value, change the format by moving the sign bit, to create an adjusted format value…”  However, Fraser discloses “…moving a sign bit to the most significant bit of the most significant byte after merging the bytes from the decompressed byte blocks … (column 6, lines 29-39 notes discarding the most significant bits of the origin values, equivalent to adding or subtracting a multiple of 1 or 2, and thus move it closer to zero, column 9, lines 15-26 notes Z, W, and T origin values are restricted to being positive or the sign of the sets of Z, W, and T attributes is recorded and the compression process is performed on the absolute values of the attributes, where if the compressed format is selected, an additional bit containing the original attribute’s sign is recorded along with each attribute delta value in the vertex data; and if the raw format is selected, the value written into the vertex data includes the original sign).”

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application with Fraser’s method of changing the format by moving the sign bit to simplify the encoding and decoding of the compressed memory format, thus enhancing the system (see column 6, lines 54 and 55).

Present Application #17/339,702  Claim 17
U.S. Patent #10,380,781  Claim 20
The method of claim 15, wherein
An apparatus for decompressing vertex parameter data…
the processing system is a computer graphics system, and wherein the values are parameter values.
… in a 3D computer graphics system…


Present Application #17/339,702  Claim 18
U.S. Patent #10,380,781  Claim 20
An apparatus for reconstructing values from compressed data in a processing system, the values having a same multiple-byte format in which a sign bit is a most significant bit of a most significant byte, wherein the compressed data comprises a plurality of byte blocks of compressed data, each byte block of the plurality of byte blocks containing data relating to a corresponding byte significance of decompressed data, the apparatus comprising:
An apparatus for decompressing vertex parameter data in a 3D computer graphics system, the decompressed data relating to each vertex comprising multiple bytes relating to at least one parameter, wherein the compressed vertex parameter data relating to each parameter comprises a plurality of separate byte blocks of compressed data, each byte block containing data relating to individual bytes with corresponding byte significance from the multiple-byte data for a plurality of vertices, the apparatus comprising:
at least one decompression unit configured to, for each of a plurality of the byte blocks of compressed data, determine a decompression algorithm for the byte block and decompress the byte block using the decompression algorithm to provide a decompressed byte block;
at least one decompression unit configured to determine a decompression algorithm for each byte block indicated in a header of each byte block and decompress the byte block using the decompression algorithm to provide decompressed byte blocks;
wherein the apparatus is configured to reassemble a value from the decompressed data by merging together bytes relating to that value from the decompressed byte blocks and 
wherein the apparatus is configured to reassemble the vertex parameter data by merging together the bytes from the decompressed byte blocks relating to each vertex.
moving a sign bit to the most significant bit of the most significant byte after merging the bytes from the decompressed byte blocks.



Claim 18 of the present application differs from claim 18 of the patent application in that claim 18 of the present application is broader in scope than that of the patent application.  Additionally, claim 18 of the present application differs from claim 18 of the patent application in that claim 18 of the present application recites, “…for each value, change the format by moving the sign bit, to create an adjusted format value…”  However, Fraser discloses “…moving a sign bit to the most significant bit of the most significant byte after merging the bytes from the decompressed byte blocks … (column 6, lines 29-39 notes discarding the most significant bits of the origin values, equivalent to adding or subtracting a multiple of 1 or 2, and thus move it closer to zero, column 9, lines 15-26 notes Z, W, and T origin values are restricted to being positive or the sign of the sets of Z, W, and T attributes is recorded and the compression process is performed on the absolute values of the attributes, where if the compressed format is selected, an additional bit containing the original attribute’s sign is recorded along with each attribute delta value in the vertex data; and if the raw format is selected, the value written into the vertex data includes the original sign).”

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application with Fraser’s method of changing the format by moving the sign bit to simplify the encoding and decoding of the compressed memory format, thus enhancing the system (see column 6, lines 54 and 55).

Present Application #17/339,702  Claim 20
U.S. Patent #10,380,781  Claim 20
The method of claim 19, wherein
An apparatus for decompressing vertex parameter data…
the processing system is a computer graphics system.
…in a 3D computer graphics system…



Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,292,960.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.

Present Application #17/339,702  Claim 1
U.S. Patent #9,292,960  Claims 1 and 3
A method of compressing data in a processing system, the data comprising a plurality of values, the values having a same multiple-byte format in which a sign bit is a most significant bit of a most significant byte, the method comprising:
A method of compressing vertex parameter data in a 3D graphics system, the vertex parameter data comprising data relating to a plurality of vertices, data for each vertex including multiple bytes relating to at least one parameter, the method comprising:
for each value, changing the format by moving the sign bit, to create an adjusted format value;
…wherein the vertex parameter data for each parameter of a vertex includes a sign bit, and the method further comprises locating the sign bit at a least significant bit location, prior to the dividing (claim 3)
grouping together individual bytes with corresponding byte significance from the adjusted format values to form a plurality of byte blocks; and
forming a plurality of byte blocks from the data, comprising grouping together, in the 3-D graphics system, bytes with corresponding byte positions and pertaining to respective values of a parameter for different vertices; and
compressing at least one of the byte blocks using a compression algorithm.
compressing, in the 3-D graphics system, at least one of the byte blocks using a first compression algorithm, the first compression algorithm comprising storing at least one byte in the at least one byte block as a byte origin, and storing each of the remaining bytes in the byte block encoded as a value derived from a difference between the byte origin and that remaining byte.


Claim 1 of the present application differs from claims 1 and 3 of the patent application in that claim 1 of the present application is broader in scope than that of the patent application, thus encompasses that of the patent application.

Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 8,836,696.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.

Present Application #17/339,702  Claim 1
U.S. Patent #8,836,696  Claims 1 and 3
A method of compressing data in a processing system, the data comprising a plurality of values, the values having a same multiple-byte format in which a sign bit is a most significant bit of a most significant byte, the method comprising:
A method of compressing vertex parameter data in a 3D graphics system, wherein the vertex parameter data comprises a data block relating to a plurality of vertices, the data relating to each vertex including multiple byte data relating to at least one parameter, the method comprising:

dividing, in the 3-D graphics system, the multiple byte data into individual bytes;
for each value, changing the format by moving the sign bit, to create an adjusted format value;
…wherein the vertex parameter data for each parameter of a vertex includes a sign bit, and the method further comprises moving the sign bit to the least significant byte prior to the dividing… (claim 3)
grouping together individual bytes with corresponding byte significance from the adjusted format values to form a plurality of byte blocks; and
grouping together, in the 3-D graphics system, bytes with corresponding byte positions from the data relating to the plurality of vertices to form a plurality of byte blocks; and
	
compressing at least one of the byte blocks using a compression algorithm.
compressing, in the 3-D graphics system, at least one of the byte blocks using a first compression algorithm, the first compression algorithm comprising storing at least one byte in a byte block as a byte origin, and storing each of the remaining bytes in the byte block as a difference value from one of the origins


Claim 1 of the present application differs from claims 1 and 3 of the patent application in that claim 1 of the present application is broader in scope than that of the patent application, thus encompasses that of the patent application.

Allowable Subject Matter

Claims 1-20 would be allowable if the Double Patent rejection above may be overcome.

The following is a statement of reasons for the indication of allowable subject matter:  Prior art cited in the Information Disclosure Statement (IDS) filed June 4, 2021 includes Fraser (US 7, 324,115) which disclose a system and method of compressing parameter data such as vertex data; Kallio (US 2009/0295816) disclose a system and method of compressing blocks of pixel data into bit planes; Wells et al. (US 2007/0153013) disclose a system and method of packing pixel data to a byte.  However, the prior art of record explicitly fails to teach or suggest the limitations of independent claims 1, 13, 15, and 18 as recited.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612